DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2022 has been entered.
The Applicant’s amendment filed on September 3, 2022 was received.  Claim 30 was canceled.  Claim 11 is amended.  It is noted the underlined phrases on page 4 for claim 11 were previously presented in the claims filed February 10, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 8, 2020.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 11 and 13-16 are withdrawn because the claim has been amended.
The claim rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph on claim 30 is withdrawn because the claim has been amended.

Claim Rejections - 35 USC § 103
Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 2006/0026828) in view of Lawrynowicz (US 2010/0266780), Stemwedel (US 4,720,044), Potthoff (US 2,434,176), Federal Mogul presentation (provided document cited below), Yamaoto (US 2013/0213104), Kobayashi (US 2012/0252327) and Yamamoto (US 2013/0327105, hereafter referred as Yamamoto-105).
In regards to claim 11, Boehm teaches processing units comprising a 
a coating chamber (31), with a turntable (32, rotatable worktable) (fig. 1-2; para. 64, 66) and 
a blasting processing unit comprising a blasting processing chamber (21, sandblasting roughening device) with a turntable (22, rotary table) (fig. 1-2; para. 64-65).
Boehm does not explicitly teach the coating chamber further comprises a
thermal spraying device, comprising: at least one electric arc spraying device; a rotatable worktable, the electric arc spraying device being arranged at a periphery of the rotatable worktable; a plurality of spraying tools arranged on the rotatable worktable in a circumference direction, each of the spraying tools being driven to rotate by a motor; a plurality of wire placing racks arranged at outside of the rotatable worktable, each of the wire placing racks corresponding to one electric arc spraying device; and a master controller connected to the rotatable worktable to control the rotatable worktable.
However, in the same field of endeavor of spraying multiple components, Lawrynowicz teaches a system (100, thermal spraying device) comprising:
a plurality of spray devices (16, 116) (fig. 6; para. 34, 70);
a holding fixture (12, rotatable worktable) which rotates, where the plurality of spraying devices arranged at a periphery of the holding device (fig. 6; para. 29);
a plurality of mounting stations (14, spraying tools) which are arranged on the rotating holding fixture in the circumference direction, the mounting station rotates around a mounting station axis (15), where a motor (22) connects to the plurality of mounting stations to provide the rotation (fig. 6; para. 31-32);
a control device (18, master controller) is connected to the motor to provide control to rotate the plurality of mounting stations (fig. 6; para. 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the system of Lawrynowicz onto the coating chamber and turntable of Boehm because Lawrynowicz teaches it will provide for relatively high deposition efficiency to be obtained (para. 66).
Boehm and Lawrynowicz as discussed above, where Lawrynowicz teaches the plurality of spray devices maybe a thermal or plasma type spray gun, where each of the spray devices is connected to a respective feeders (120, wire placing rack) which supplies materials to the spray device, where each of the feeders is outside the holding fixture (fig. 6-7; para. 70).
Boehm and Lawrynowicz do not explicitly teach electric arc spraying device and each of the wire placing racks corresponding to one electric arc spraying device and a supporting base; two wire feeding mechanisms fixed on the supporting base; wherein the electric arc spraying device further comprises wire guide components, each of the wire feeding mechanisms corresponds to one wire guide component, the wire guide components are arranged at an inlet side of the corresponding wire feeding mechanisms, each of the wire guide components comprises two wire guide wheel sets, and position-limiting directions to metal wires, of the two wire guide wheel sets are perpendicular to each other, wherein each of the wire feeding mechanisms comprises: a frame; at least two groups of wire feeding wheel sets distributed in the wire feeding direction and rotatably arranged on the frame, wherein each group of wire feeding wheel sets comprises two wire feeding wheels, wheel surfaces of the two wire feeding wheels in each group of wire feeding wheel sets are provided with grooves configured to clamp metal wires, the two wire feeding wheels in each group of wire feeding wheel sets are engaged via gears, and the two groups of wire feeding wheel sets are both connected to the driving gear by meshing transmission; and a power component connected to the driving gear by meshing transmission; an insulated fixing bracket fixed on the supporting base; two contact tubes installed on the insulated fixing bracket, wherein an included angle exists between wire feeding directions of the two contact tubes, wire outlets of the two contact tubes are close to each other, each of the contact tubes corresponds to one wire feeding mechanism, and the wire feeding mechanisms are configured to push and convey metal wires into the corresponding contact tubes; a compressed air spray pipe fixed on the insulated fixing bracket, wherein a nozzle of the compressed air spray pipe aims at the wire outlets of the two contact tubes; and an electric arc spray controller connected to the wire feeding mechanisms and the contact tubes to control the wire feeding mechanisms and the contact tubes.
However, in same field of endeavor of thermal spraying, Stemwedel teaches an electric arc spray metalizing apparatus comprising:
a gun 10, a wire feed drive mechanism 12,
a frame structure (56, supporting base) (fig. 1-4; col. 5, lines 40-50);
a pair of drive units (24, two wire feeding mechanisms) fixed on the housing (fig. 2-4; col. 4, lines 50-55);
wherein the wire feed drive mechanisms further comprises a straightening device (80, wire guide components), each of the drive units corresponds to one straightening device, the straightening device are arranged at an inlet side of the corresponding drive unit, the straightening device comprises sets of rollers (82, 84, wire guide wheel sets), which provide position limiting directions to metal wires (22) and where the two sets of rollers are perpendicular to each other (fig. 2-4; col. 6, lines 15-30);
wherein each of the drive units 
a support frame (120, frame) (fig. 4; col. 50-65);
at least two groups of wire drive means (wire feeding wheel sets) distributed in the wire feeding direction and rotatably arranged on the support frame, wherein each group of wire drive means comprises contact rollers (92, 94, 96, 98, wire feeding wheels), the surfaces of the contact rollers provides a groove configured to clamp metal wires (fig. 6), the contact rollers engage gears (106, 108, 110, 112), and the contact rollers are connected to a drive gear (104, driving gear) by a gear box (76, meshing transmission) (fig. 4-7; col. 30-65) and
a motor (74, power component) is connected to the drive gear by the gear box (fig. 2, 7; col. 6, lines 5-10).
Stemwedel teaches two insulating tubes (26a/26b/182a/182b, contact tubes) are mounted onto an upstanding panel (70, fixing bracket) on the frame structure (56) (fig. 1-4; col. 4, lines 50-55, col. 5, lines 10-25), 
two insulating tubes have an angle between wire feeding directions of the two insulating tubes, wire outlets of the two insulating tubes are close to each other, each of the insulating tubes corresponds to wire drive means, and the wire drive means are configured to push and convey metal wires into the corresponding insulating tubes (fig. 1-4, 13); a source of pressurized gas from the hose (44, compressed air spray pipe) is on the upstanding panel, wherein a center bore (156 nozzle) aims at the wire outlets of the two insulating tubes (fig. 1, 13; col. 4, lines 60-68, col. 7, line 60- col. 8 line 5); and
an operator and control switch (48) (electric arc spray controller) control the wire feeding mechanisms and the insulating tubes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the element of the electric arc spray metalizing apparatus of Stemwedel onto the feeders and spray devices and controller of Boehm and Lawrynowicz because Stemwedel teaches it will reduce adverse effects in the drive rate (col. 3, lines 13-20).
 Boehm, Lawrynowicz and Stemwedel as discussed above but do not explicitly teach 
a plurality of dust removal pipelines, the dust removal pipelines are arranged above the rotatable worktable, and each of the dust removal pipelines corresponds to one electric arc spraying device.
However, Potthoff teaches a spraying machine comprising a housing (10, 11) comprising a vertical suction flue (34).  Potthoff teaches the vertical suction flue connects to partitions (31) and a curved plate (35) to form compartments corresponds to a spray gun (55) (fig. 1-3; col. 3, lines 15-75).  Potthoff teaches the partitions and the curved plate forming the compartment (dust removal pipelines) are provided above a circular table (17) which supports articles (21) (fig. 1-3; col. 3, lines 15-75).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the housing provide compartments with suction of Potthoff onto the processing units of Boehm, Lawrynowicz and Stemwedel because Potthoff teaches it will provide an apparatus with reliable operation (col. 1, lines 30-35).
Boehm, Lawrynowicz, Stemwedel and Potthoff do not explicitly teach an axis of rotation of guide wheels of a first wire guide wheel set is perpendicular to an axis of rotation of guide wheels of a second wire guide wheel set.
However, Federal Mogul teaches arc wire spraying device comprising a first wire guide wheel set and a second wire wheel set. Federal Mogul teaches the axis of rotation of the wheels of the first wire guide wheel set is perpendicular to the axis of rotation of the wheels of the second wire guide wheel set (see labels below).

    PNG
    media_image1.png
    450
    513
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first and second wire guide wheel sets which have perpendicular axis of rotation of Federal Mogul onto the rollers of the straightening device of Boehm, Lawrynowicz, Stemwedel and Potthoff because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Boehm, Lawrynowicz, Stemwedel, Potthoff and Muller or Federal Mogul do not explicitly teach a sand box; a sandblasting gun connected to the sand box by a sand conveying pipe; a compressed air device arranged between the sandblasting gun and the sand box and configured to spray compressed air into the sandblasting gun; a rotary table, the sandblasting gun being arranged at an outside of the rotary table; and a plurality of sandblasting tools arranged on the rotary table in a circumference direction, wherein each of the sandblasting tools is driven to rotate by the tool driving device, and the sandblasting gun aims at the sandblasting tools.
However, in the same field of endeavor of machine for blasting, Yamamoto teaches a shot peening apparatus (10, sandblasting roughing device) comprising:
a shot tank (20K, sand box) (fig. 1; para. 40);
a projecting device (20, sandblasting gun) with a nozzle (20a) that is connected to the shot tank by a constant feeder (20J) and a steel pipe (20D, sand conveying pipe) (fig. 1, 3; para. 39-40);
an air source (20F, compressed air device) is provided between the projecting device and the shot tank and sprays compressed air into the projecting device (fig. 1; para. 39-40);
a work-table (18, rotary table), the projecting device is at outside of the work-table (fig. 1, 5; para. 39);
	a plurality of workpieces (12, sandblasting tools) is on the work-table in a circumference direction, the plurality of workpieces is provided on a satellite table (32) is driven to rotate by a driving motor (84, part of tool driving device) (fig. 1, 5, 7, 8; para. 39, 62) and the projecting device aims at the plurality of workpieces (fig. 1).
Yamamoto teaches the driving motor (84, tool motor) (fig. 7-9; para. 62);
a first mating member (74, first friction wheel) connected to a driven shaft (33) of satellite table (32) which support the workpieces (fig. 7-9; para. 51, 62);
a rod member (78, friction wheel shaft) is connected to the driving motor by a chain wheel (82), chain (88) and lower chain wheel (86) (transmission); and
a second mating member (76, second friction wheel) is connected to the rod member, wherein a surface of the second mating member is in a frictional contact with an edge of a plane at one side of the first mating member, as the mating members rotate 
and the rod member is lifted or lowered by an air cylinder (98, telescoping mechanism) (fig. 7-9; para. 61-63, 65).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the shot peening apparatus of Yamamoto onto the blasting processing unit of Boehm, Lawrynowicz, Stemwedel, Potthoff and Muller or Federal Mogul because Yamamoto teaches the apparatus will provide high throughput of workpieces with the least possible idle time (para. 6).
Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul and Yamamoto as discussed above, but do not explicitly teach the sandblasting roughening device further comprises a blocking plate assembly fixed above a station where the sandblasting tool, at which the sandblasting gun aims, is located, and configured to block a port of a workpiece rotating for spraying.
However, in the same field of endeavor of machine for blasting, Kobayashi teaches a movable door (19, blocking plate assembly) is above a jig (15) for holding a work (W), where the door blocks a gateway (17) for the work in a chamber (11) (fig. 2; para, 28).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the movable door of Kobayashi onto the chamber of Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul and Yamamoto because Kobayashi teaches it will minimize the amount of abrasives which fall outside the chamber (para. 101).
Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul, Yamamoto and Kobayashi as discussed above, but do not explicitly teach the sandblasting roughening device further comprises a partition arranged between every two adjacent sandblasting tools to prevent the sandblasting tool from interfering with other sandblasting tools.
However, Yamamoto-105 teaches a plate-like partitioning members (44) are provided between each of the centrifugal projectors (20) (fig. 5; para. 43, 54-55, 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the partition between each of the projectors of Yamamoto-105 onto the chamber of Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul, Yamamoto and Kobayashi because Yamamoto-105 teaches it will reduce leakage (para. 82).
In regards to claim 13, Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul, Yamamoto, Kobayashi and Yamamoto-105 as discussed above, where Yamamoto teaches 
a recycling assembly (26, sand recycling device) for return the shot to the shot tank (fig. 1-3; para. 43), the recycling assembly comprises:
a screw conveyor (26B, helical sand conveying machine) which is below the work-table (18) and a hopper (26A) (fig. 1-3; para. 43-44);
an elevating screw conveyor (26C, sand hoister), where an outlet of the screw conveyor is in communication with an inlet of the elevating screw conveyor, and an outlet of the elevating screw conveyor is in communication with an inlet of the shot tank (fig. 1-3; para. 45).
In regards to claim 14, Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul, Yamamoto, Kobayashi and Yamamoto-105 as discussed above, where Yamamoto teaches a shot-treatment chamber (16, sandblasting chamber) within a cabinet (14) and the projecting device fluidly connected to the air source and the work-table are arranged inside the shot-treatment chamber (fig. 1-2; para. 38-39, 42).
In regards to claim 15, Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul, Yamamoto, Kobayashi and Yamamoto-105 as discussed above, where Yamamoto teaches a duct-28C (dust removal pipeline) is connected to the exhaust port-14E of the cabinet, where duct-28C is fluidly connected to a fan (28B1, dust remover), for separating particles from the air (fig. 1-3; para. 46).
In regards to claim 16, Boehm, Lawrynowicz, Stemwedel, Potthoff, Muller or Federal Mogul, Yamamoto, Kobayashi and Yamamoto-105 as discussed above, where Yamamoto teaches a dust collector (28B, filter) to filter out the particles in the air coming from the settling chamber-28D and the duct-28C (fig. 1-3, para 46).


Response to Arguments
Applicant's arguments filed September 3, 2022 have been fully considered but they are not persuasive. 
Applicant' s principal arguments are:
The document of Federal Mogul is real or not has yet to be confirmed, and whether the document can be acquired by the public before the priority date of the present application also has yet to be verified, therefore, the document of Federal Mogul is inappropriate being considered as references of the present application.

In response to Applicant' s arguments, please consider the following comments:
The argument is not persuasive, as it is presumed the document is real and has valid date of 2006, as the document was filed with the European patent office, with an indicated support by a filed affidavit (in European patent office) by Michael Buchamnn.  
Applicants have not filed a proper affidavit or declaration under 37 CFR 1.132  that includes facts and evidence to support the applicant's position (see MPEP716 & MPEP2128).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717